 BOYD BROTHERS TRANSPORTATION COMPANYBoyd Brothers Transportation Company and MelvinDumpson. Case 10-CA- 17605February 28, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn November 30, 1982, Administrative LawJudge J. Pargen Robertson issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief in supportof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard in Birmingham, Alabama, onAugust 24, 1982. The complaint, which issued on De-cember 18, 1981, and is predicated on the charge whichwas filed on November 3, 1981, alleges that Boyd Broth-ers Transportation Company (Respondent) violated Sec-tion 8(a)(1) and (3) of the Act by discharging employeeMelvin Dumpson.Upon the entire record and from my observation ofthe witnesses, and after due consideration of the briefsfiled by General Counsel and Respondent, I hereby makethe following findings:The EvidenceThe issues herein as framed by counsel for the GeneralCounsel involve a question of whether alleged discrimin-atee Melvin Dumpson resigned his employment orwhether he was discharged; secondly, if it is determinedthat Dumpson was discharged, a question exists as to Re-spondent's motive for that action.According to the testimony of alleged discriminateeDumpson, he was terminated on October 30, 1981, afterhe had earlier threatened to quit. Dumpson admitted thatduring a phone conversation around October 26, 1981,he told dispatcher Randy Taylor that he would "prob-ably quit."Respondent, on the other hand, contends that Dump-son resigned. According to the testimony of dispatcherRandy Taylor, Dumpson phoned him on October 26,1981, and asked for a $50 advance. Taylor questioned theadvance on the grounds that Dumpson had received a$75 advance a few days earlier. An argument ensued andDumpson told Taylor that "he was quitting, and hewanted me to get him a load coming to the house assoon as possible."Respondent also called driver Max Blevins. Blevinstestified that he was with Melvin Dumpson in Pennsyl-vania on October 26, 1981. Blevins testified that he andDumpson phoned for advances and, after Blevins spoketo a dispatcher he gave the phone to Dumpson. Blevinstestified that Dumpson, who is also a minister, was "veryupset because he had stayed out the weekend [on assign-ment from Respondent] and he said he had a sermon thathe had to preach." Blevins went on to testify that Dump-son "had heated words (during the phone conversationwith Randy Taylor], and he told Randy that he wasgoing to quit as soon as he got in."It is undisputed that from around August 1981 until hisemployment ended Melvin Dumpson discussed withother employees various complaints about their workingconditions. Dumpson testified that he talked to some 10to 15 other drivers about various complaints. Respond-ent's witness, Max Blevins, testified that Dumpson toldhim on October 26, 1981, that he was trying to get thedrivers to sign a grievance. However, Dumpson ad-mitted that he never brought the complaints to the atten-tion of anyone in Respondent's supervisory hierarchy.It is also undisputed that Dumpson remained on theroad after October 26, 1981, until he returned to Re-spondent's terminal on October 30. After a delivery toDetroit, Michigan, Dumpson was assigned a delivery toMorristown, Tennessee. From Morristown, Dumpsonwas "deadheaded" back to Respondent's Birmingham,Alabama, terminal.Dumpson's testimony regarding his October 30, 1981,return to Birmingham was corroborated by the testimonyof Terminal Manager Ken Phillips. Dumpson testifiedthat when he arrived Terminal Manager Phillips toldhim "I understand you quit." Dumpson asked, "WhoI The commerce facts and conclusions are not at issue. The complaintalleges and the answer admits that Respondent, an Alabama corporationwith an office and terminal located in Birmingham, Alabama, where it isengaged in the interstate transportation of freight, is an employer en-gaged in commerce within the meaning of Sec. 2(6) and (7) of the Act.266 NLRB No. 46217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold you I quit?" Phillips replied that Randy Taylor hadtold him and Dumpson asked, "Did you hear me say Iquit?" Phillips replied no but went on to say that "as faras he was concerned, [Dumpson] had quit."The evidence is disputed regarding an October 31 con-versation between Dumpson and Phillips. According toDumpson, during a conversation at the terminal on thatdate, he asked Phillips, "What is the problem" and Phil-lips replied that Dumpson "was going around startingtrouble with the drivers trying to start a union."Phillips admitted talking to Dumpson on the morningof October 31, but Phillips denied saying anything aboutDumpson's starting trouble and trying to start a union.According to Phillips, during the October 31 conversa-tion he asked Dumpson if he had told Randy Taylor hewas quitting and Dumpson admitted that he made such astatement to Taylor.ConclusionIn consideration of the circumstances surrounding thetermination issue, I must consider whether Respondent'sactions in treating Dumpson's comments to Taylor as aresignation were reasonable. In that light the actualintent of Dumpson is not a significant factor. Instead Imust examine what was said and how such commentscould be interpreted.As to the October 26 phone conversation, both RandyTaylor and driver Max Blevins understood Dumpson toexpress a definite intent to resign. Taylor recalled thatDumpson stated "he was quitting" while Blevins recalledthat Dumpson stated "he was going to quit as soon as hegot in."I am convinced from their demeanor that both Taylorand Blevins were testifying in accord with their respec-tive recollections of the October 26 phone conversation.While it is not possible to determine the specific wordsused by Dumpson, it is clear that on October 26 Dump-son placed Taylor on notice that he was resigning.Despite my findings above, Dumpson's testimony re-garding his October 31 conversation with Terminal Man-ager Phillips is bothersome. However, I find unconvinc-ing Dumpson's testimony that Phillips told him he wasstarting trouble and trying to start a union. Phillipsdenied that he made such statement and I am unable todiscredit his testimony. Moreover, the facts as admittedby Dumpson demonstrate that he had not tried to start aunion. On cross-examination Dumpson admitted that hehad "talked to nobody about a union." Additionally,aside from Dumpson's version of the October 31 conver-sation with Phillips, there is no evidence showing thatRespondent had knowledge of any of Dumpson's allegedprotected activities; i.e., his discussions with other driv-ers about working conditions complaints. Dumpson ad-mitted that he presented none of those complaints tomanagement.Therefore, I find that the evidence does not supportthe General Counsel's contention that Melvin Dumpsonwas discharged in violation of the Act.CONCLUSIONS OF LAW1. Boyd Brothers Transportation Company is an em-ployer engaged in commerce and activities affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Respondent has not engaged in any unfair laborpractices alleged in the complaint.Upon the foregoing findings, conclusions of law, andthe entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2It is hereby recommended that the complaint be dis-missed in its entirety.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.218